Exhibit 10.1

GOLDEN STAR RESOURCES LTD.

THIRD AMENDED AND RESTATED 1997 STOCK OPTION PLAN

(Effective Date of Amendment May 6, 2010)

 

1. PURPOSE

 

1.1 The purpose of the Third Amended and Restated 1997 Stock Option Plan (the
“Plan”) is to advance the interests of Golden Star Resources Ltd. (the
“Corporation”) by encouraging and enabling equity participation in the
Corporation by selected key employees, consultants and directors of the
Corporation or subsidiaries of the Corporation through the acquisition of common
shares without par value of the Corporation (“Shares”). The Corporation would
like to incentivize eligible employees to maintain and to enhance the long-term
performance of the Corporation through the acquisition of Shares pursuant to the
exercise of stock options. Any reference herein to the Corporation or any
subsidiary of the Corporation shall be deemed to refer to any predecessor or
successor corporation thereto.

 

  “Affiliate” shall have the meaning set forth in the Canada Business
Corporations Act.

 

  “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

  “Effective Date” shall mean May 6, 2010.

 

  “Incentive Stock Option” means a stock option designated as an incentive stock
option in an option agreement and that is granted in accordance with the
requirements of, and that conforms to the applicable provisions of, Section 422
of the Code.

 

  “Insider” shall have the meaning set forth in the Toronto Stock Exchange
Company Manual.

 

  “Nonqualified Stock Option” means a stock option that is not designated in an
option agreement as an Incentive Stock Option or was not granted in accordance
with the requirements of, and does not conform to the applicable provisions of,
Section 422 of the Code.

 

  “Option” means any Nonqualified Stock Option or Incentive Stock Option granted
under the Plan.

 

1.2 It is the further purpose of this Plan to permit the granting of Options
that will constitute performance-based compensation for certain executive
officers, as described in Section 162(m) of the Code.



--------------------------------------------------------------------------------

1.3 The 1992 Employees’ Stock Option Plan and the 1992 Non-Discretionary
Directors’ Stock Option Plan (collectively, the “1992 Plans”) were terminated
upon the assumption under the Plan of outstanding options granted under the 1992
Plans.

 

2. ADMINISTRATION OF THE PLAN

 

2.1 The Plan will be administered by the Compensation Committee of the Board of
Directors of the Corporation (the “Board of Directors”) or such other
independent committee of the Board of Directors as the Board of Directors shall
determine (the “Independent Committee”); provided however, the Board of
Directors may, in its discretion, reserve to itself any or all of the authority
and responsibility of the Independent Committee; and provided further, with
respect to Nonqualified Stock Options granted to non-employee directors of the
Corporation, the Board of Directors shall serve as the Independent Committee. To
the extent that the Board of Directors has reserved to itself the authority and
responsibility of the Independent Committee, all references herein to the
Independent Committee shall be deemed to refer to the Board of Directors.

 

  The Independent Committee shall consist of such two or more directors of the
Corporation as the Board of Directors may designate from time to time, all of
whom shall be and remain directors of the Corporation. To the extent necessary
to comply with Code Section 162(m) or Rule 16b-3 under the U.S. Securities
Exchange Act of 1934 (the “Exchange Act”), as amended (“Rule 16b-3”), each
member of the Independent Committee shall be an “outside director” within the
meaning of Code Section 162(m) and a “non-employee director” within the meaning
of Rule 16b-3. The Independent Committee shall also satisfy any “independence”
requirements of any national securities exchange in the United States on which
the Shares are listed. As of the Effective Date, the Compensation Committee of
the Corporation shall be the Independent Committee that administers the Plan.

 

  The Independent Committee is authorized to interpret and to implement the Plan
and all Plan agreements and may from time to time amend or rescind rules and
regulations required for carrying out the Plan. The Independent Committee shall
have the authority to exercise all of the powers granted to it under the Plan,
to make any determination necessary or advisable in administering the Plan and
to correct any defect or any omission and reconcile any inconsistency in the
Plan. Any such interpretation or construction of any provision of the Plan shall
be final and binding on all optionees and for all purposes of the Plan. The
Independent Committee shall have, in addition to any specific powers granted by
this Plan, such powers that it may deem necessary, desirable, convenient or
appropriate for the supervision and administration of this Plan.

 

2.2 All administrative costs of the Plan shall be paid by the Corporation. No
member of the Independent Committee shall be liable for any action or
determination made in good faith with respect to the Plan or any Option granted
under it.

 

2



--------------------------------------------------------------------------------

3. PARTICIPATION

 

3.1 Options may be granted under the Plan to persons who are directors or key
employees (including officers, whether or not directors, and part-time
employees) of, or independent consultants to, the Corporation or any of its
subsidiaries who, by the nature of their positions or jobs, are in the opinion
of the Independent Committee in a position to contribute to the success of the
Corporation or any of its subsidiaries or who, by virtue of their length of
service to the Corporation or to any of its subsidiaries are, in the opinion of
the Independent Committee, worthy of special recognition. However, Incentive
Stock Options may only be granted to employees of the Corporation and its
subsidiaries. Designation of a participant in any year shall not require the
designation of such person to receive an Option in any other year. The
Independent Committee shall consider such factors as it deems pertinent in
selecting participants and in determining the amount and terms of their
respective Options.

 

3.2 Options may also be granted under the Plan in substitution for outstanding
options of another corporation or entity or corporations or entities in
connection with a plan of arrangement, amalgamation, merger, consolidation,
acquisition of property or shares, or other reorganization between or involving
such other corporation or entity or corporations or entities and the Corporation
or any of its subsidiaries.

 

4. NUMBER OF SHARES RESERVED UNDER THE PLAN

 

4.1 The number of Shares reserved for issuance under the Plan is limited as
follows:

 

  (a) the maximum number of Shares issuable pursuant to the exercise of
Incentive Stock Options and Nonqualified Stock Options shall be twenty-five
million (25,000,000) (including such number of Shares issuable upon exercise of
options granted under other stock option plans or share compensation
arrangements of the Corporation as of the Effective Date); provided, however,
if, after the Effective Date, any Shares covered by an Option, or to which such
an Option relates, are forfeited, or if an Option has expired, terminated or
been cancelled for any reason whatsoever (other than by reason of exercise),
then the Shares covered by such Option shall again be, or shall become, Shares
with respect to which Options may be granted hereunder. The maximum number of
Shares set forth in this Section 4.1(a) shall be subject to adjustment or
increase of such number pursuant to Section 11;

 

  (b) the aggregate number of Shares in respect of which Options have been
granted and remain outstanding under the Plan shall not at any time, when taken
together with all of the Corporation’s other stock option plans or share
compensation arrangements then either in effect or proposed, at any time be such
as to result in the number of Shares reserved for issuance to Insiders pursuant
to stock options exceeding ten percent (10%) of the Outstanding Issue (as
defined below);

 

  (c) the total number of Shares issued within any one-year period to all
Insiders of the Corporation pursuant to the exercise of vested Options and
pursuant to any other share compensation arrangements of the Corporation shall
not exceed ten percent (10%) of the Outstanding Issue;

 

3



--------------------------------------------------------------------------------

  (d) the total number of Shares reserved for issuance to any one optionee
pursuant to Options granted under the Plan and other stock option plans or share
compensation arrangements of the Corporation shall not exceed two percent
(2%) of the Outstanding Issue from time to time;

 

  (e) the total number of Shares issuable within any one-year period to an
Insider and, if applicable, such Insider’s “associates” (as defined under the
Securities Act (Ontario)) pursuant to the exercise of vested Options or any
other share compensation arrangements of the Corporation shall not exceed two
percent (2%) of the Outstanding Issue; and

 

  (f) notwithstanding any other provision of the Plan or an option agreement,
the aggregate fair market value of the Shares with respect to which Incentive
Stock Options are exercisable for the first time by an optionee in any calendar
year, under the Plan or any other option plan of the Corporation or its
affiliates, shall not exceed US$100,000. For this purpose, the fair market value
of the Shares shall be determined as of the time the Incentive Stock Option is
granted and the value of stock acquired through the exercise of Nonqualified
Stock Options shall not be included. The Options or portions thereof which
exceed such limit (according to the order in which they were granted) shall be
treated as Nonqualified Stock Options.

 

4.2 “Outstanding Issue”, for the purposes of the Plan, is determined on the
basis of the number of Shares that are outstanding immediately prior to the
issuance of Shares in question, and shall exclude Shares issued pursuant to the
Plan and the Corporation’s other share compensation arrangements over the
preceding one-year period.

 

5. NUMBER OF OPTIONED SHARES PER OPTIONEE

 

5.1 Subject to Section 4.1 hereof, the maximum number of Shares subject to
Options granted to any one participant in any one calendar year shall not exceed
eight hundred thousand (800,000) (such number shall be subject to adjustment or
increase pursuant to Section 11). Subject to these limitations, however, the
determination regarding the number of optioned Shares that may be granted to
each optionee pursuant to an Option will be made by the Independent Committee
and will take into consideration the optionee’s present and potential
contribution to the success of the Corporation.

 

6. PRICE

 

6.1 The exercise price per Option shall be determined by the Independent
Committee at the time the Option is granted, but such price shall not be less
than the fair market value per Share on the date of grant. For the purposes of
the Plan, “fair market value” per Share shall mean the closing price of the
Shares on the stock exchange or other market on which the Shares principally
traded on the day immediately preceding the date of grant; provided, however,
that if the Shares are not readily tradable on an established securities market,
the fair market value shall be made in a manner that, in the good faith
determination of the Independent Committee, represents a reasonable application
of a reasonable valuation method. Notwithstanding the foregoing, in the case of
a grant of an Incentive Stock Option, the exercise price shall be the closing
price of the Shares on the stock exchange or other market on which the Shares
principally traded on the day immediately preceding the date of grant.

 

4



--------------------------------------------------------------------------------

6.2 Notwithstanding Section 6.1 hereof, in the case of a grant of an Incentive
Stock Option to an employee who is a Ten Percent Shareholder (as defined below)
as of the date of grant, the exercise price shall not be less than one hundred
ten percent (110%) of the greater of the closing price of the Shares on the
stock exchange or other market on which the Shares principally traded on (i) the
date of grant or (ii) the day immediately preceding the date of grant.

 

  A “Ten Percent Shareholder” shall be a shareholder who owns shares possessing
more than ten percent (10%) of the total combined voting power of all classes of
shares of the Corporation or any related corporation. The preceding sentence
shall be interpreted and administered in accordance with Code Section 422(b)(6)
and U.S. Treasury Regulations promulgated thereunder.

 

7. EXERCISE OF OPTIONS

 

7.1 The period during which an Option may be exercised (the “Option Period”)
shall be determined by the Independent Committee at the time the Option is
granted and may be up to ten (10) years from the date the Option is granted,
except as the same may be reduced pursuant to the provisions of Sections 8 and 9
hereof. Notwithstanding the previous sentence, no Incentive Stock Option granted
to a Ten Percent Shareholder shall be exercisable after the expiration of five
(5) years from the date of grant.

 

7.2 In order to ensure that the Corporation will receive the benefits
contemplated in exchange for the Options granted hereunder, no Option shall be
exercisable until it has vested. The vesting schedule for each Option shall be
specified in an option agreement as provided for in Section 11 hereof; provided,
however, that the Independent Committee shall have the right with respect to any
one or more optionees to accelerate the time at which an Option may be
exercised. Notwithstanding the foregoing provisions of this Section 7.2, if
there is a Change of Control (as defined below), then all Options outstanding
shall become immediately exercisable.

 

  For purposes of this Plan, a “Change of Control” shall mean the occurrence of
any of the following: (i) the sale, lease, transfer, conveyance or other
disposition, in one or a series of related transactions, of all or substantially
all of the assets of the Corporation to any “person” or “group” (as such terms
are used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act), (ii) any person
or group, is or becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act, except that a person shall be deemed to have
“beneficial ownership” of all shares that any such person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than fifty percent (50%) of the total
voting power of the voting stock of the Corporation, including by way of merger,
consolidation or otherwise, (iii) during any period of two consecutive years,
individuals who at the beginning of such period constituted the Board of
Directors (together with any new directors whose election by such Board of
Directors whose nomination for election by the shareholders of the Corporation
was approved by a vote of a majority of the directors of the Corporation, then
still in office, who were either directors at the beginning of such period or
whose election or nomination for election was previously so approved) cease for
any reason to constitute a majority of the Board of Directors, then in office,
or (iv) the Corporation is liquidated or dissolved.

 

5



--------------------------------------------------------------------------------

7.3 Options shall be exercisable, either all or in part, at any time after
vesting. If less than all of the Shares included in the vested portion of any
Option are purchased, the remainder may be purchased, subject to the Option’s
terms, at any subsequent time prior to the expiration of the Option Period.

 

7.4 Except as set forth in Sections 8 and 9 hereof, no Option may be exercised
unless the optionee is at the time of such exercise an employee or director of,
or consultant to, the Corporation or any of its subsidiaries and shall have
continuously served in any one or more of such capacities since the grant of the
Option. The Independent Committee may decide in each case to what extent bona
fide leaves of absence for illness, temporary disability, government or military
service, or other reasons will or will not be deemed to interrupt continuous
service.

 

7.5 The exercise of any Option will be contingent upon receipt by the
Corporation of written notice of the optionee’s exercise of such Option and
payment for the full purchase price of the Shares being purchased in cash by way
of certified cheque or bank draft. No optionee or his or her legal
representatives, legatees or distributees will be, or will be deemed to be, a
holder of any Shares subject to an option under the Plan, unless and until
Options for such Shares are issued to him, her or them under the terms of the
Plan.

 

7.6 Optioned Shares will be issued to the optionee on the date of exercise and
he or she will be the owner of those shares from that date.

 

7.7 If an Option expires during a trading black-out period imposed by the
Corporation to restrict trades in the Corporation’s securities, then,
notwithstanding any other provision of the Plan, the Option shall expire ten
(10) business days after the trading black-out period is lifted by the
Corporation and a reference to “Option Expiry Date” herein shall be deemed to be
a reference to the date on which the Option, as so extended, expires.

 

6



--------------------------------------------------------------------------------

8. TERMINATION OF EMPLOYMENT

 

8.1 If an optionee ceases to be employed by, or provide services to, the
Corporation or any of its subsidiaries for any reason (other than death), or
shall receive notice from the Corporation or any of its subsidiaries of the
termination of his or her employment or services (such optionee being referred
to in this Section 8.1 as a “Former Optionee”), the Former Optionee may only
exercise each Option held, to the extent that it has vested and not been
exercised before such termination, until the earlier of:

 

  (a) the date which is thirty (30) days after the Former Optionee ceased to be
employed by, or provide services to, the Corporation or any of its subsidiaries;
and

 

  (b) the expiry of the Option Period for the Option (the “Option Expiry Date”);

 

  provided, however, that:

 

  (c) if the Former Optionee was a director of the Corporation or any of its
subsidiaries, each Nonqualified Stock Option held will continue to be
exercisable until the earlier of:

 

  (i) the date which is twelve (12) months after the Former Optionee ceases to
be such a director for any reason (other than death); and

 

  (i) the Option Expiry Date; and

 

  (d) each Option held may continue to be exercisable for such longer period
than that provided for in this Section 8.1 if and as may be determined by the
Independent Committee and any such determination by the Independent Committee
may be made retroactively effective in order to reinstate the effectiveness of
an Option held by a Former Optionee that is otherwise rendered unexercisable
pursuant to the other provisions of this Section 8.1; provided, however, that
any such determination by the Independent Committee shall be subject to the
following:

 

  (i) such determination shall be made within three months after the date that
the Former Optionee ceased to be employed by, or provide services to, the
Corporation or any of its subsidiaries;

 

  (ii) an extension of the exercise period of an Incentive Stock Option shall
not exceed three (3) months after the date on which the Optionee ceased to be an
employee, unless such Optionee is disabled (within the meaning of Code
Section 22(e)(3)), in which case the extension of the exercise period of the
Incentive Stock Option shall not exceed one (1) year;

 

  (iii) such determination shall be subject to applicable regulatory approvals;
and

 

  (iv) such longer exercise period determined by the Independent Committee for
any Option shall not extend beyond the Option Expiry Date for such Option.

 

7



--------------------------------------------------------------------------------

9. DEATH OF OPTIONEE

 

9.1 In the event of the death of an optionee while in service or in the
post-termination period described in Section 8, each Option theretofore granted
to him or her shall be exercisable until the earlier of:

 

  (a) the expiry of the period within which the Option may be exercised after
such death, which period may be up to one (1) year after such death and is to be
specified in his or her option agreement, and

 

  (b) the Option Expiry Date;

 

  provided, however, that the Option is only exercisable in such event:

 

  (c) by the person or persons to whom the optionee’s rights under the Option
shall pass by the optionee’s will or by the laws of descent and distribution,
and

 

  (d) to the extent that the Option has vested and not been exercised prior to
the Optionee’s death.

 

10. OPTION AGREEMENT

 

10.1 Upon the grant of an Option to an optionee, the Corporation and the
optionee shall enter into an option agreement setting out the number of Options
and optioned Shares granted to the optionee and the terms of the Option and
incorporating the terms and conditions of the Plan and any other requirements of
regulatory bodies having jurisdiction over the securities of the Corporation and
such other terms and conditions as the Independent Committee may determine are
necessary or appropriate, subject to the Plan’s terms. Any option agreement for
Incentive Stock Options shall contain such limitations upon the exercise of the
Option as shall be necessary in order for the Option to be an “Incentive Stock
Option” as defined in Section 422 of the Code.

 

11. ADJUSTMENT IN SHARES SUBJECT TO THE PLAN

 

11.1 The Option exercise price and the number of Shares to be purchased by an
optionee upon the exercise of an Option will be adjusted, with respect to the
then unexercised portion thereof, by the Independent Committee from time to time
(on the basis of such advice as the Independent Committee considers appropriate,
including, if considered appropriate by the Independent Committee, a certificate
of auditors of the Corporation) in the event and in accordance with the
provisions and rules set out in this Section 11. Any dispute that arises at any
time with respect to any adjustment pursuant to such provisions and rules will
be conclusively determined by the Independent Committee, and any such
determination will be binding on the Corporation, the optionee and all other
affected parties.

 

8



--------------------------------------------------------------------------------

  (a) In the event that a dividend is declared upon the Shares payable in Shares
(other than in lieu of dividends paid in the ordinary course), the number of
Shares then subject to any Option shall be adjusted by adding to each such Share
the number of Shares which would be distributable thereon if such Share had been
outstanding on the date fixed for determining shareholders entitled to receive
such stock dividend.

 

  (b) In the event that the outstanding Shares are (i) changed into or exchanged
for a different number or kind of Shares or other securities of the Corporation
or of another corporation, whether through an arrangement, amalgamation,
reclassification, redesignation or other similar procedure or otherwise, then
there shall be substituted for each Share subject to any Option the number and
kind of Shares or other securities of the Corporation another Corporation into
which each outstanding Share shall be so changed or for which each such Share
shall be exchanged or (ii) subject to a subdivision or consolidation or similar
procedure, the Independent Committee may change the number of Shares available
under the Plan and any outstanding Option and the exercise price of any Option
and the fair market value determined under this Plan in such manner as it shall
deem equitable in its sole discretion.

 

  (c) In the event that there is any change, other than as specified above in
this Section 11, in the number or kind of outstanding Shares or of any
securities into which such Shares shall have been changed or for which they
shall have been exchanged, then, if the Independent Committee, in its sole
discretion, determines that such change equitably requires an adjustment to be
made in the number or kind of Shares and/or exercise price, such adjustment
shall be made as determined by the Independent Committee.

 

  (d) In the event that the Corporation distributes by way of a dividend, or
otherwise, to all or substantially all holders of Shares, property, evidences of
indebtedness or shares or other securities of the Corporation (other than
Shares) or rights, options or warrants to acquire Shares or securities
convertible into or exchangeable for Shares or other securities or property of
the Corporation, other than as a dividend in the ordinary course, then, if the
Independent Committee, in its sole discretion, determines that such action
equitably requires an adjustment in the exercise price or number of Shares
subject to any Option, or both, such adjustment shall be made as determined by
the Independent Committee.

 

11.2 In the case of any such substitution or adjustment as provided for in this
Section 11, the exercise price in respect of each Option for each Share covered
thereby prior to such substitution or adjustment will be proportionately and
appropriately varied, such variation shall generally require that the number of
Shares or securities covered by the Option after the relevant event multiplied
by the varied Option exercise price be equal to the number of Shares covered by
the Option prior to the relevant event multiplied by the original Option
exercise price.

 

9



--------------------------------------------------------------------------------

11.3 No adjustment or substitution provided for in this Section 11 shall require
the Corporation to issue a fractional share in respect of any Option. Fractional
shares shall be eliminated and no cash payment in lieu thereof will be made to
any optionee by the Corporation.

 

11.4 The grant of an Option shall not affect in any way the right or power of
the Corporation to effect adjustments, reclassifications, reorganizations,
arrangements or changes of its capital or business structure, or to amalgamate,
merge, consolidate, dissolve or liquidate, or to sell or transfer all or any
part of its business or assets.

 

12. TRANSFERABILITY

 

12.1 All benefits, rights and Options accruing to any optionee in accordance
with the terms and conditions of the Plan shall not be assignable other than as
specifically provided in Section 9 in the event of the death of the optionee.
During the lifetime of an optionee, all benefits, rights and Options shall not
be assignable or transferable and may only be exercised by the optionee.

 

13. EMPLOYMENT

 

13.1 Nothing contained in the Plan shall confer upon any optionee any right with
respect to employment or continuance of employment with, or the provision of
services to, the Corporation or any of its subsidiaries, or interfere in any way
with the right of the Corporation or any of its subsidiaries to terminate the
optionee’s employment or services at any time. Participation in the Plan by an
optionee is “voluntary” within the meaning of applicable securities laws.

 

14. RECORD KEEPING

 

14.1 The Corporation shall maintain a register in which shall be recorded:

 

  (a) the name and address of each optionee; and

 

  (b) the number of Shares subject to an Option granted to an optionee and the
number of Shares subject to the Option remaining outstanding, as well as the
Option exercise price.

 

15. SECURITIES REGULATION AND TAX WITHHOLDING

 

15.1 Where the Independent Committee determines it is necessary or desirable to
effect or rely on an exemption from the registration or distribution of the
Shares under securities laws applicable to the securities of the Corporation, an
optionee shall be required, upon the acquisition of any Shares pursuant to the
Plan, to acquire the Shares with investment intent (i.e., for investment
purposes) and not with a view to their distribution, and to present to the
Independent Committee an undertaking to that effect in a form acceptable to the
Independent Committee. The Board of Directors and the Independent Committee may
take such other action or require such other action or agreement by such
optionee as may from time to time be necessary to comply with applicable
securities laws. This provision shall in no way obligate the Corporation to
undertake the registration or qualification of the distribution of any Options
or the Shares under any securities laws applicable to the securities of the
Corporation.

 

10



--------------------------------------------------------------------------------

15.2 The Board of Directors and the Corporation may take all such measures as
they deem appropriate to ensure that the Corporation’s obligations under the
withholding provisions under income and tax laws applicable to the Corporation
and other provisions of applicable laws are satisfied with respect to the
issuance of Shares pursuant to the Plan or the grant or exercise of Options,
including retention of Shares that would otherwise be issued to the optionee or
requiring the optionee to fund the amount required to be withheld.

 

15.3 Issuance, transfer or delivery of certificates for Shares purchased
pursuant to the Plan may be delayed, at the discretion of the Independent
Committee, until the Independent Committee is satisfied that the applicable
requirement of securities and income tax laws have been met.

 

16. AMENDMENT, SUSPENSION AND TERMINATION

 

16.1 The Independent Committee may, in its discretion, and without obtaining
shareholder approval, amend, suspend or discontinue the Plan, and amend or
discontinue any Options granted under the Plan at any time. Without limiting the
foregoing, the Independent Committee may, without obtaining shareholder
approval, amend the Plan and any Options granted under the Plan to:

 

  (a) amend the vesting provisions;

 

  (b) amend the termination provisions, except in certain limited circumstances
as described in Section 16.2;

 

  (c) amend the eligibility requirements of eligible participants which would
have the potential of broadening or increasing Insider participation;

 

  (d) add a cashless exercise feature, payable in cash or securities, whether or
not the feature provides for a full deduction of the number of underlying Shares
from the reserved Shares;

 

  (e) allow a participant to transfer or assign an Option to any person or
entity as the Board of Directors may permit, provided that such transfer or
assignment complies with applicable laws and rules of applicable stock
exchanges;

 

  (f) make amendments in any respect it deems necessary or advisable to provide
eligible employees with the maximum benefits provided or to be provided under
the provisions of the Code and the regulations promulgated thereunder relating
to Incentive Stock Options and/or to bring the Plan and/or Incentive Stock
Options granted under it into compliance therewith; and

 

11



--------------------------------------------------------------------------------

  (g) make amendments of a housekeeping nature or to comply with the
requirements of applicable law or stock exchange listing requirements; provided
that no such amendment or termination shall adversely affect any outstanding
Options granted under the Plan without the consent of the optionee.

 

16.2 Notwithstanding Section 16.1, none of the following amendments to the Plan
shall be made without obtaining the approval of the shareholders in accordance
with the requirements of applicable law or any stock exchange listing
requirements and, in the case of (d) and (e) below, no such amendment that would
adversely affect any outstanding Options granted under the Plan shall be made
without the consent of the affected optionee:

 

  (a) increase the number of Shares reserved for issuance under the Plan;

 

  (b) change the manner of determining the exercise price so that the exercise
price is less than the fair market value per Share (as determined under
Section 6);

 

  (c) increase the aggregate number of Shares in respect of which Options have
been granted and remain outstanding so that such number of Shares, when taken
together with all of the Corporation’s security based compensation arrangements,
at any time results in:

 

  (i) the number of Shares issuable to Insiders pursuant to Options exceeding
10% of the Outstanding Issue; or

 

  (ii) the issuance to Insiders pursuant to Options, within a one-year period,
of a number of Shares exceeding 10% of the Outstanding Issue (excluding Shares
issued pursuant to security based compensation arrangements during the preceding
one-year period);

 

  (d) reduce the exercise price, or cancel and reissue Options so as to in
effect reduce the exercise price, for the benefit of Insiders of the
Corporation; or

 

  (e) extend the termination date beyond the original expiration date for the
benefit of Insiders of the Corporation, other than in accordance with
Section 7.7.

 

16.3 Notwithstanding Section 16.1, to the extent that shareholder approval is
necessary or desirable in the Independent Committee’s sole discretion under
applicable law, including without limitation, Section 162(m), Section 409A and
Section 422 of the Code and Rule 16b-3 of the Exchange Act, such amendment shall
be effective upon the required approval of the shareholders of the Corporation.

 

12



--------------------------------------------------------------------------------

16.4 If, at any time, tax advisors to the Corporation determine that the terms
of any outstanding Option result in additional tax or interest to the holder
under Code Section 409A, the Independent Committee shall have the authority to
enter into an amendment of such Option, consistent with this Plan, that is
designed to avoid such additional tax or interest. Notwithstanding any other
provision of this Plan to the contrary, if (1) on the date of an optionee’s
Separation from Service (as such term is used or defined in Code
Section 409A(a)(2)(A)(i), Treasury Regulation Section 1.409A-1(h), or any
successor law or regulation), any of the Corporation’s equity is publicly traded
on an established securities market or otherwise (within the meaning of
Section 409A(a)(2)(B)(i) of the Code) and (2) as a result of such Separation
from Service, the optionee would receive any payment that, absent the
application of this sentence, would be subject to interest and additional tax
imposed pursuant to Code Section 409A as a result of the application of Code
Section 409A(a)(2)(B)(i), then, to the extent necessary to avoid the imposition
of such interest and additional tax, such payment shall be deferred until the
earlier of (i) six months after the optionee’s Separation from Service or
(ii) the optionee’s death.

 

17. NO REPRESENTATION OR WARRANTY

 

17.1 The Corporation makes no representation or warranty as to the future market
value of any Shares issued in accordance with the provisions of the Plan.

 

18. NECESSARY APPROVALS

 

18.1 The obligation of the Corporation to issue and to deliver any Shares in
accordance with the Plan is subject to any necessary or desirable approval of
any regulatory authority having jurisdiction over the securities of the
Corporation. Notwithstanding any provision of this Plan or any Option or any
option agreement, optionees shall not be entitled to exercise options or receive
the benefits thereof and the Corporation shall not be obligated to deliver any
Shares or provide any benefits to an optionee if such exercise, delivery,
receipt or payment of benefits would constitute a violation by the optionee or
the Corporation of any provision of any such law or regulation. If any Shares
cannot be issued to any optionee for whatever reason, the obligation of the
Corporation to issue such Shares shall terminate and any Option exercise price
paid by the optionee to the Corporation shall be returned to the optionee.

 

19. GENERAL PROVISIONS

 

19.1 Nothing contained in the Plan shall prevent the Corporation or any
subsidiary thereof from adopting or continuing in effect other compensation
arrangements, which may, but need not, provide for the grant of Options (subject
to shareholder approval if such approval is required), and such arrangements may
be either generally applicable or applicable only in specific cases.

 

19.2 The Plan, all instruments of grant evidencing Options granted hereunder and
any other agreements or other documents relating to the Plan shall be
interpreted and construed in accordance with the laws of the Province of
Ontario, except to the extent the terms of the Plan or of any supplement or
appendix to the Plan expressly provides for application of the laws of another
jurisdiction.

 

13



--------------------------------------------------------------------------------

19.3 Awards may be granted to Participants who are citizens or residents of a
jurisdiction other than Canada or the United States on such terms and conditions
different from those under the Plan as may be determined by the Independent
Committee to be necessary or advisable to achieve the purposes of the Plan while
also complying with applicable local laws, customs and tax practices, including
any such terms and conditions as may be set forth in any supplement or appendix
to the Plan intended to govern the terms of any such Option. In no event shall
the eligibility, grant, exercise or settlement of an Option constitute a term of
employment, or entitlement with respect to employment, of any employee.

 

19.4 If any provision of the Plan or any Option is or becomes or is deemed to be
invalid, illegal, or unenforceable in any jurisdiction or as to any person or
Option, or would disqualify the Plan or any Option under any law deemed
applicable by the Independent Committee, such provision shall be construed or
deemed amended to conform to the applicable laws, or if it cannot be construed
or deemed amended without, in the determination of the Independent Committee,
materially altering the intent of the Plan or the Option, such provision shall
be stricken as to such jurisdiction, person or Option and the remainder of the
Plan and any such Option shall remain in full force and effect.

 

19.5 Neither the Plan nor any Option shall create or be construed to create a
trust or separate fund of any kind or a fiduciary relationship between the
Corporation or any subsidiary thereof and an optionee or any other person.

 

19.6 Headings are given to the sections of the Plan solely as a convenience to
facilitate reference. Such headings shall not be deemed in any way material or
relevant to the construction or interpretation of the Plan or any provision
thereof.

 

19.7 Although the Corporation intends to administer the Plan so that Options
will be exempt from, or will comply with, the requirements of Code Section 409A,
the Corporation does not warrant that any Option under the Plan will qualify for
favorable tax treatment under Code Section 409A or any other provision of
federal, state, local or foreign law. The Corporation shall not be liable to any
participant in the Plan for any tax, interest or penalties such participant
might owe as a result of the grant, holding, vesting or exercise of any Option
under the Plan.

 

20. TERM OF THE PLAN

 

20.1 The Plan shall be effective as of the date of the Effective Date.

 

20.2 The Board of Directors may suspend or terminate the Plan at any time;
provided, that the administration of the Plan shall continue in effect until all
matters relating to Options previously granted have been settled. Suspension or
termination of the Plan shall not impair rights and obligations under any Option
granted while the Plan is in effect except with the written consent of the
optionee.

 

14



--------------------------------------------------------------------------------

20.3 No Option shall be granted under the Plan after the 10th anniversary of the
Effective Date or at such earlier time as the Board of Directors may determine.
Unless otherwise expressly provided in the Plan or in an applicable option
agreement, any Option granted hereunder may, and the authority of the
Independent Committee to amend, alter, adjust, suspend, discontinue, or
terminate any such Option or to waive any conditions or rights under any such
Option shall, continue after termination of the Plan.

 

15